                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,

        v.
                                                               No. 3:17-cr-177 (JAM)
 BRIAN FERRAIOLI,
      Defendant.


             ORDER DENYING MOTION TO MODIFY RESTITUTION ORDER

       If a criminal defendant defrauds victims of their money and is sentenced to prison, is it

unlawful or unfair to require him to pay restitution from funds that his family members donate to

his prison commissary account? I don’t think so. Therefore I will deny defendant Brian

Ferraioli’s motion to modify his restitution order.

       On May 7, 2018, the Court sentenced Ferraioli to a term of imprisonment of 72 months

and a restitution order of $6,896,927, following his plea of guilty to charges of wire fraud and tax

evasion. Doc. #44 at 1. Ferraioli’s conviction arose from an immense penny stock fraud

conspiracy defrauding thousands of victims. The Court further required Ferraioli to pay $200 per

month or 10% of his income in restitution, whichever amount is greater. Docs. #44 at 2; #52 at

78.

       Following the sentencing hearing, the Court entered a supplemental restitution order

providing that Ferraioli would be subject to the Bureau of Prisons (BOP) Inmate Financial

Responsibility Program (IFRP), pursuant to which restitution payments up to the maximum

amount permitted under the IFRP guidelines could be implemented. Doc. #45 at 3. The IFRP is a

voluntary program through which inmates work with staff to develop a plan to meet their

financial obligations, and those who comply with the IFRP requirements retain a number of



                                                 1
privileges in exchange. See 28 U.S.C. § 545.11(b), § 545.11(d) (refusal of an inmate to

participate in or comply with IFRP will ordinarily result in an inmate losing certain privileges);

Johnpoll v. Thornburgh, 898 F.2d 849, 851 (2d Cir. 1990). “[S]taff shall consider the inmate’s

efforts to fulfill those [IFRP] obligations as indicative of that individual’s acceptance and

demonstrated level of responsibility.” § 545.10.

       Ferraioli has now moved to modify the Court’s restitution order with respect to what he is

required to pay under the IFRP. Doc. #47. According to Ferraioli, he earns less than $10 per

month from prison employment, while his family members deposit approximately $250 per

month to his commissary account. Id. at 2. Ferraioli complains that the IFRP requires him to pay

$150 per month toward restitution. Ibid. According to Ferraioli, while imprisoned, his restitution

should be limited only to payment of his earnings from prison employment rather than payment

of funds donated to his prison commissary account from his family.

       I do not agree. To begin with, the Court contemplated at sentencing that Ferraioli would

be liable to pay restitution while imprisoned from any funds he received from third parties. The

Court’s restitution order provides that Ferraioli “shall apply to any restitution still owed the value

of any substantial resources from any source the defendant receives during the period of

incarceration, including inheritance, settlement or other judgment in accordance with 18 U.S.C. §

3664(n).” Doc. #45 at 3 (emphasis added).

       Similarly, the IFRP regulations provide that “[p]ayments may be made from institution

resources or non-institution (community) resources.” 28 C.F.R. § 545.11(b). This provision has

been reasonably understood to mean that the BOP may assess payments under the IFRP for

contributions by family members to an incarcerated defendant’s prison account. See Thurston v.

Chester, 386 F. App’x 759, 762 (10th Cir. 2010).




                                                   2
       It is unlikely that Ferraioli will ever be able to pay back more than a fraction of the

enormous amount of money that he and others took from the many victims of his crimes.

Although Ferraioli’s innocent family members may not have intended or anticipated their

donations to him would be drawn upon to help compensate Ferraioli’s equally innocent victims,

it is not unfair to require Ferraioli to pay reasonable restitution from his assets or income,

whatever the source of those resources.

        Because Ferraioli was ordered at sentencing to pay restitution of at least $200 per month

and because his monthly payments under IFRP are less than that amount, Ferraioli does not have

grounds to complain that I have impermissibly delegated undue discretion to the BOP. See

United States v. Kyles, 601 F.3d 78, 87 (2d Cir. 2010). At sentencing, I also made clear that

Ferraioli may seek an adjustment of his restitution obligations in light of any change in financial

circumstances. Doc. #44 at 2; Doc. #52 at 78. Although Ferraioli may think it unfair to pay

restitution while incarcerated from money that his family gives him, I do not understand Ferraioli

to argue that he is unable to pay the amounts he is required to pay under the IFRP.

                                            CONCLUSION

       For the foregoing reasons, the motion to modify the restitution order is DENIED.

       It is so ordered.

       Dated at New Haven this 4th day of October 2019.

                                                       /s/Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                  3
